Citation Nr: 0633560	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  04-36 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an increased initial disability evaluation for 
bilateral tinnitus, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
October 1979 and from June 1980 to June 1982.  
This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a June 2004 rating decision by the Togus, 
Maine, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Appeal to the Board was perfected.  


FINDING OF FACT

The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, DC 6260 
(2002) (2006); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran requested an increased initial evaluation for 
bilateral tinnitus, specifically a 10 percent evaluation for 
each ear.  The RO denied the request because there is no 
provision for assignment of a separate 10 percent evaluation 
for tinnitus of each ear under DC 6260.  The veteran 
perfected an appeal to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the U.S. 
Court of Appeals for Veterans Claims (Court) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the Court erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and DC 6260, which limit a veteran to a 
single disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  The stay of 
adjudication of tinnitus rating cases was subsequently 
lifted.  

The veteran's service-connected bilateral tinnitus has been 
assigned the maximum schedular rating available for tinnitus.  
38 C.F.R. § 4.87, DC 6260.  As there is no legal basis upon 
which to award separate schedular evaluations for tinnitus in 
each ear, the veteran's appeal must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The provisions of the 
Veterans Claims Assistance Act have no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive in a matter.  Manning v. Principi, 
16 Vet. App. 534, 542-543 (2002).  


ORDER

A schedular evaluation in excess of 10 percent for bilateral 
tinnitus is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


